The only specific instruction, which was prayed in this case on the part of the plaintiff, was, as we think, properly declined by the Court. The prayer was to instruct the jury that "if they believed the bargain to sell the goods and that to collect the notes and accounts was all one transaction, there was a presumption of law that the notes and accounts were good, until the contrary appeared." Now, without deciding what would be the presumption of law upon the supposition that the bargain to sell the goods and the bargain to collect      (473) the notes constituted but one transaction, the instruction was rightfully refused, because they were apparently separate and distinct contracts made at different times, and there was no evidence to show that they were in fact variant from what they purported to be.
No exceptions are put upon the record to the instruction given by his Honor, nor are we apprised (for the case has been submitted to us without argument) in what respect the plaintiff alleges them to be erroneous. We do not see that the plaintiff has any cause to complain of them. The rule of diligence, which the Court laid down, was certainly as rigorous as he could rightfully have asked to be applied to the defendant's undertaking. Had the defendant excepted to this rule as too rigorous, it would perhaps have been so held. But on this it is unnecessary to give an opinion.
PER CURIAM.                                                No error.
(474)